Citation Nr: 0301997	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  97-32 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than December 8, 
1993 for an award of a total rating based on individual 
unemployability due to service-connected disabilities. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran had approximately twenty years active service, 
ending with his retirement in June 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 decision by the Manila Department of Veterans 
Affairs (VA) Regional Office (RO) which granted a total 
rating based on individual unemployability, effective 
December 8, 1993.  

In March 2001, the Board remanded this issue to the RO, 
noting that Volume I of the veteran's claims folder had been 
misplaced and requesting that the RO take steps to 
reconstruct that volume.  The Board also noted that, due to 
defective equipment, a complete recording of the veteran's 
July 13, 2000 Board hearing was not made.  The Board directed 
the RO to afford the veteran the opportunity to request 
another hearing before a member of the Board, either at the 
RO or in Washington, D.C.

A review of the record shows that Volume I of the veteran's 
claims folder has been located.  He was also scheduled for a 
personal hearing before a Member of the Board in Washington, 
D.C, to be held in February 2003.  By December 2002 letter, 
however, the veteran withdrew his hearing request, pending 
consideration by the RO of inextricably intertwined claims.  
In view of the foregoing, the Board finds that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998). 

A review of the record shows that the veteran has raised 
several claims involving clear and unmistakable error. A 
March 2002 supplemental statement of the case indicates that 
these issues will be addressed by the RO in the future. 
Accordingly, these issues are not properly before the Board 
for appellate review.



FINDINGS OF FACT

1.  By April 1980 rating decision, the RO granted service 
connection for schizophrenia and assigned an initial 10 
percent rating, effective November 6, 1979.  The RO confirmed 
and continued the ratings for the veteran's service-connected 
disabilities as follows:  degenerative changes of the 
cervical spine with limitation of motion (20 percent); 
postoperative arthrotomy of the right knee with 
chondromalacia and Pelligrini-Stieda's disease with arthritis 
(10 percent); fracture of the left femur due to gunshot wound 
(10 percent); and rotator cuff tear of the right shoulder 
(zero percent).

2.  By June 1989 rating decision, the RO denied service 
connection for PTSD and confirmed and continued the 10 
percent rating for the veteran's schizophrenia.  He was duly 
notified of the RO determination, as well as of his appellate 
rights, by July 1989 letter.  However, the veteran did not 
appeal within the applicable time period; thus, the decision 
is final.

3.  A reopened claim for increased ratings for service-
connected disabilities was received from the veteran on 
December 8, 1993.


CONCLUSION OF LAW

An effective date earlier than December 8, 1993 for an award 
of a total rating based on individual unemployability due to 
service-connected disabilities is not warranted. 38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 
(2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (the VCAA) became law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001). 

VA's duty to notify also includes the duty to tell the 
veteran what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  In August 2001, the Board sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the veteran was notified in this letter what 
information and evidence he needed to submit in order to 
substantiate his claim, and what evidence and information VA 
would obtain.  The letter explained that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  He was also 
asked to provide specific information and evidence needed in 
his case.  Further, he was advised that it remained his 
responsibility to ensure VA received relevant records.  The 
veteran did not respond to the Board's letter.  Accordingly 
the Board finds that the duty to notify is satisfied.

Further, as the veteran has not identified any additional 
documents or other evidence which would be pertinent to his 
claim, the Board finds that the VA's duty to assist have been 
met. 
 
Legal Criteria

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The effective date of an increase in disability 
compensation shall be the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred, if a claim was received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  When considering the appropriate effective 
date for an increased rating, VA must consider the evidence 
of disability during the period one year prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  Under 38 C.F.R. 
§ 3.155(a) (2002), the submission of certain medical records 
may constitute an "informal claim" for an increase in 
disability compensation.  In addition, 38 C.F.R. § 
3.157(b)(1) (2002) specifies that where, as here, a 
claimant's formal claim for compensation already has been 
allowed, receipt of, inter alia, an examination or 
hospitalization by VA will be accepted as a claim for 
increase filed on the date of the examination or treatment.

Thus, the applicable statutory and regulatory provisions, 
fairly construed, require that the Board look to all 
communications in the claims file that may be interpreted as 
applications or claims - formal and informal - for increased 
benefits, and then to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was factually 
ascertainable.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2).

Analysis

A review of the record shows that by April 1980 rating 
decision, the RO granted service connection for schizophrenia 
and assigned an initial 10 percent rating, effective November 
6, 1979.  The RO confirmed and continued the ratings for the 
veteran's service-connected disabilities as follows:  
degenerative changes of the cervical spine with limitation of 
motion (20 percent); postoperative arthrotomy of the right 
knee with chondromalacia and Pelligrini-Stieda's disease with 
arthritis (10 percent); fracture of the left femur due to 
gunshot wound (10 percent); and rotator cuff tear of the 
right shoulder (zero percent).  The veteran was notified of 
this decision by June 1980 letter.

In November 1988, the veteran filed a claim of service 
connection for PTSD.  By June 1989 rating decision, the RO 
denied service connection for PTSD and confirmed and 
continued the 10 percent rating for the veteran's 
schizophrenia.  He was duly notified of the RO determination, 
as well as of his appellate rights, by July 1989 letter.  
However, the veteran did not appeal within the applicable 
time period; thus, the decision is final.

On December 8, 1993, the RO received the veteran's most 
recent claim for increased ratings for his service-connected 
disabilities.  He also requested a total rating based on 
individual unemployability due to service-connected 
disabilities.  

By June 1994 rating decision, the RO denied a rating in 
excess of 20 percent for degenerative changes of the cervical 
spine with limitation of motion; a rating in excess of 10 
percent for post-operative arthrotomy of the right knee with 
chondromalacia, and Pelligrini-Stieda's disease with 
arthritis; a rating in excess of 10 percent for residuals of 
a fracture of the left femur due to a shell fragment wound 
with retained foreign body; a rating in excess of 10 percent 
for schizophrenia; and a compensable rating for residuals of 
a right rotator cuff tear. 

By August 1995 rating decision, the RO denied a total rating 
based on individual unemployability due to service-connected 
disabilities.  The veteran duly appealed the RO 
determination.  Thereafter, by May 1996 rating decision, the 
RO granted a total rating based on individual unemployability 
due to service-connected disabilities, effective December 8, 
1993, the date of receipt of the veteran's claim for that 
benefit.

The evidence of record clearly shows that a claim for a total 
rating based on individual unemployability, in conjunction 
with claims for increased ratings for service-connected 
disabilities, was received from the veteran on December 8, 
1993. This claim was the first communication from the veteran 
concerning the status of his service-connected disabilities 
subsequent to the July 1989 rating action. Specifically, 
there is no communication from the veteran or medical 
evidence establishing entitlement to a total rating which can 
be construed as an informal claim within one year prior to 
receipt of the December 8, 1993 claim. Accordingly, an 
effective date prior to December 8, 1993, for a total rating 
based on individual unemployability is not in order. The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. 
§ 3.400.


ORDER

Entitlement to an effective date earlier than December 8, 
1993 for an award of a total rating based on individual 
unemployability due to service-connected disabilities is 
denied. 


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

